82 F.3d 418
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse RAY, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-5966.
United States Court of Appeals, Sixth Circuit.
April 17, 1996.

1
Before:  KENNEDY and COLE, Circuit Judges, and COHN, District Judge.*

ORDER

2
Jesse Ray appeals a district court judgment affirming the Commissioner's denial of his application for social security disability insurance benefits.   The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Ray filed an application for social security disability insurance benefits alleging that he suffered from impaired breathing, dizziness, headaches, and chest pain.   Following a hearing, an administrative law judge (ALJ) determined that Ray was not disabled because Ray could perform a significant number of jobs in the economy.   The Appeals Council declined to review the ALJ's determination.


4
Ray then filed a complaint seeking review of the Commissioner's decision.   The district court affirmed the denial of disability insurance benefits and granted judgment to the Commissioner.


5
Upon review, we conclude that substantial evidence exists to support the Commissioner's decision.  See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Ray argues that the hypotheticals to the vocational expert did not fairly characterize his condition and that the ALJ erred in finding that his testimony was not credible.   These arguments were not presented to the district court.   Therefore, they are not reviewable on appeal.  See Foster v. Barilow, 6 F.3d 405, 407 (6th Cir.1993).


7
Ray contends that the district court erred by not remanding the case back to the Commissioner in light of new evidence presented to the Appeals Council.   After the ALJ had rendered his decision, Ray submitted new evidence to the Appeals Council.   The Appeals Council declined review of the ALJ's decision.   Ray contends that the district court should have remanded the case to the ALJ for a new hearing in light of the evidence presented to the Appeals Council.   In Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th Cir.1993), this court held that when new evidence is presented to the Appeals Council and the Appeals Council declines to review an ALJ's decision, the ALJ's decision becomes the final decision of the Commissioner.   In order to obtain a remand, Ray must show that the new evidence was material and good cause existed for his failure to present the evidence to the ALJ.   Id.  Ray has failed to satisfy this burden.


8
Accordingly, we affirm the district court's judgment.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation